        CASE 0:20-cv-02195-NEB-BRT Doc. 32 Filed 10/24/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



COUNCIL ON AMERICAN‐                         File No. 20‐cv‐02195 (NEB‐BRT)
ISLAMIC RELATIONS –
MINNESOTA AND LEAGUE OF
WOMEN VOTERS OF MINNESOTA,
                                            DECLARATION OF CASEY JOE
                      Plaintiffs,                    CARL

vs.

ATLAS AEGIS LLC, ANTHONY
CAUDLE, JOHN DOES #1‐10,

                      Defendants.




      I, Casey Joe Carl, declare the following under penalty of perjury, pursuant

to 28 U.S.C. §1746:

      1.    I am the City Clerk for the City of Minneapolis. In that capacity I

oversee the administration and conduct of all federal, state, and local elections in

the City of Minneapolis. Minneapolis Elections and Voter Services (“EVS”) is a

division within my department and it is the principal division of the City of

Minneapolis that conducts elections.

      2.    I was first appointed City Clerk in 2010 and I have served in that

position continuously since then. Since that time, I have administered 25 elections,
        CASE 0:20-cv-02195-NEB-BRT Doc. 32 Filed 10/24/20 Page 2 of 5




including the regular presidential, gubernatorial, and municipal election cycles for

the years between 2010 and 2020, as well as eleven special elections for the people

of Minneapolis in that same time period.

      3.     My position and the positions all of the EVS staff are non-partisan.

EVS makes every effort to ensure that all eligible voters in the City of Minneapolis

are able to vote and have their votes counted without bias or political intervention

in a safe and fair manner. We take our obligations seriously as fairness and

accuracy of elections and their results are the very foundation of American

Democracy.

      4.     All EVS employees, including staff, partisan election judges and

unpaid volunteers are subject to a code of conduct that ensures they maintain the

integrity of the election process and voter confidence. A true and correct copy of

that Code of Conduct is attached as Exhibit 1.

      5.     One of the most important factors in ensuring that all eligible voters

can vote is public confidence in the physical safety of voting itself. To that end, I

and EVS take physical security and safety seriously for all of our EVS locations

including voting locations, logistical hubs, and EVS headquarters.

      6.     Among the challenges to ensuring physical safety of voters is the

ongoing COVID-19 pandemic. The City has taken unprecedented measures to




                                         2
        CASE 0:20-cv-02195-NEB-BRT Doc. 32 Filed 10/24/20 Page 3 of 5




boost its capacity to send out, receive, and process mail-in ballots and to support

early in-person voting at multiple locations.

      7.    Another challenge that is emerging is voter fears created by the

activities of organizations like Atlas Aegis LLC, and others, who have indicated

that armed private groups have taken an interest in providing what they claim is

“security” for Minnesota’s voting locations.     EVS has a security plan for its

elections and does not want and rejects the help and coordination that is allegedly

being offered by Defendants.

      8.    Since the news stories about Atlas Aegis LLC came out the City has

received numerous complaints and expressions of concern about armed private

groups threatening election security in Minneapolis.

            a. I am aware that Minneapolis 311 has received multiple calls from

                residents distressed about security and harassment at polling

                places.

            b. Physical security of our election sites, and of our staff, has become

                a regular topic of concern in EVS worksites. Since the news story

                about Atlas Aegis LLC first was reported, those discussions have

                increased.




                                         3
CASE 0:20-cv-02195-NEB-BRT Doc. 32 Filed 10/24/20 Page 4 of 5




    c. Safety concerns after reporting about Atlas Aegis LLC’s plans have

       already caused two election judges to withdraw from planned

       service for this year’s election.

    d. After   news      stories   came    out   about   Atlas   Aegis   LLC,

       representatives of at least five facilities selected to serve as polling

       place sites have expressed concern about the potential for unrest

       and also expressed concerns about safety and security of the

       polling places.

    e. Our entire City Council and Mayor have requested several

       briefings about the status of plans and preparations for polling

       place safety and security in response to reports about armed

       private groups intending to secure Minnesota’s voting locations.

    f. The Minneapolis State Legislative Delegation has requested a

       briefing from me to address concerns they have, and concerns they

       have received from their constituents, about the City’s plans and

       preparations to ensure polling place safety and security because of

       these published reports.

    g. There have been an unusually high number of media outlets

       contacting the City seeking clarification or comment about the

       plans and preparations to address polling place safety and security


                                   4
       CASE 0:20-cv-02195-NEB-BRT Doc. 32 Filed 10/24/20 Page 5 of 5




                  in response to the published reports about Atlas Aegis, including

                  the Minneapolis Star Tribune, the New York Times, Los Angeles

                  Times, Bloomberg News, and Business Insider.

      9.    Even if the injunction is granted, damage has already been done by

Defendants and others who seek to disrupt the election. The City has already lost

the service of two election judges due to safety concerns. Just the discussion of

armed private groups interfering with the physical security of election sites is

distressing and, in my opinion, likely to suppress voters from choosing to

participate in the coming election because of fears for personal safety and the

security of polling places. I want every voter to have a chance to have his or her

vote counted; the suppression that causes even one voter to choose not to vote is

not acceptable.




I declare and state under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

Dated: October 23, 2020                 s/CaseyJoeCarl              .
                                        CASEY JOE CARL
                                        City Clerk, City of Minneapolis
                                        350 S. 5th St. Room 304
                                        Minneapolis, MN 55415




                                          5
